      Case: 1:21-cr-00123-JRA Doc #: 25 Filed: 03/23/21 1 of 5. PageID #: 121




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO. 1:21CR123
                                                  )
                       Plaintiff,                 )
                                                  )   JUDGE JOHN R. ADAMS
                v.                                )
                                                  )   UNOPPOSED MOTION FOR
 KENNETH JOHNSON,                                 )   PROTECTIVE ORDER
 JOHN HOPKINS,                                    )
                                                  )
                       Defendants.                )
                                                  )

       Now comes the United States of America, by and through its counsel, Bridget M.

Brennan, Acting United States Attorney, and Justin Seabury Gould and Megan R. Miller,

Assistant United States Attorneys, and hereby respectfully requests that this Court issue an order

pertaining to disclosures made by the United States of America to counsel of record for

Defendants, employees of defense counsel of record, and other personnel engaged or employed

by defense counsel of record in connection with this case (collectively, the “Defense Teams”)

pursuant to the government’s discovery obligations (including under the Jencks Act, 18 U.S.C. §

3500, and Rule 16 of the Federal Rules of Criminal Procedure).
      Case: 1:21-cr-00123-JRA Doc #: 25 Filed: 03/23/21 2 of 5. PageID #: 122




I.     MOTION FOR PROTECTIVE ORDER.

       A.      SUMMARY

       Pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the government

respectfully moves this Court for a protective order prohibiting any member of the Defense

Teams, which includes the Defendants, from disclosing or disseminating any and all discovery

material produced by the government in this case, including any and all Jencks materials,

including reports of prior statements of potential government trial witnesses, documents

submitted with said materials (together, the “Discovery Material”), and the substance thereof, to

any person or entity in any way without express permission of the Court. A proposed protective

order is attached as “Exhibit 1” hereto. Furthermore, the government requests that the order

require each member of the Defense Team who receives or reviews Discovery Material to sign

the appropriate Acknowledgments (attached hereto as “Exhibit 2” for each member of the

Defense Team, “Exhibit 3” for each Defendant, and “Exhibit 4” for each potential witness)

referenced in the proposed protective order, and file such Acknowledgment with the Court ex

parte and under seal.

       It is further requested that the following exceptions to the foregoing restrictions be made

with respect to the conducting of investigations by members of the Defense Team, so long as the

Defense Team members have previously executed the appropriate acknowledgment that has been

filed ex parte and under seal with the Court, as described above: A Defense Team member may

disclose and show Discovery Material to potential witnesses under the following conditions:

(1) prior to the actual disclosure, the Defense Team member making an investigative disclosure

must either provide a copy of the protective order to any individual to whom disclosure will be

made or summarize the pertinent parts of the protective order prohibiting witnesses from

conveying any information to any other person or entity and the consequences of such an


                                                2
      Case: 1:21-cr-00123-JRA Doc #: 25 Filed: 03/23/21 3 of 5. PageID #: 123




unauthorized disclosure, and orally advise the individual of his or her obligation to comply with

its terms; (2) the Defense Team will provide a written Acknowledgment filed ex parte and under

seal with the Court within 72 hours of execution, that the potential witness has been informed of

the existence of this Order and that he or she has confirmed to a Defense Team member their

understanding and agreement to abide by its terms; (3) the individual to whom disclosure is

made shall not take any notes, otherwise record any information contained in Discovery

Material, or retain copies of such material, and the disclosing Defense Team member will make

reasonable efforts to ensure compliance with this provision; and (4) the Defense Team will

redact Jencks and other discovery materials so as not to disclose any personal identifying

information or information regarding non-indicted persons before copies of such documents are

shown to the individual, except to the extent such information is that of the individual to whom

such materials are to be shown. In addition, a Defense Team member subject to the protective

order may show copies of summary charts derived from Discovery Material to potential

witnesses as long as conditions (1) through (4) above are satisfied.

       B.      JUSTIFICATIONS FOR LIMITED DISCLOSURE

       Many of the materials that the government will produce in discovery and, including

Jencks materials or Giglio materials, contain information, including names, addresses, Social

Security numbers, dates of birth, criminal histories as well as other personal identifying

information of the Defendants charged in the indictment in this case. The information contained

in these documents also includes personal identifying information of persons not charged in the

indictment. The government will also produce sensitive financial information, including tax

returns. Finally, these documents also include information provided by confidential sources, and

information about confidential sources. Dissemination of this confidential and sensitive

information increases the risk that privacy rights would be violated.


                                                 3
      Case: 1:21-cr-00123-JRA Doc #: 25 Filed: 03/23/21 4 of 5. PageID #: 124




       Discovery in this case is voluminous, and confidential, sensitive information of the type

described above is dispersed throughout it. Accordingly, although as a general matter this type

of information can be manually redacted in most circumstances, the government seeks to make

such materials subject to a protective order to avoid slowing the discovery process by requiring

the government to employ what would be a protracted redaction process for the discovery

productions. Discovery Materials can be produced in a timelier manner if the Government is not

required to undertake time-consuming redactions and is not required to analyze whether each

item produced should be subject to the protective order. Placing the confidential personal

information of third parties under a protective order puts the Government and Defendants in

equal positions, both having full and open access to the same information. Further, a protective

order serves the interest of ensuring the privacy of third parties and, where applicable, is

consistent with the terms of Defendants’ bonds, wherein they are prohibited from having contact

with potential witnesses.

       Finally, there are individuals who are named in the Discovery Material who may never be

charged. Dissemination of this information enhances the risk that privacy rights would be

violated, and disclosure of investigative information regarding un-charged persons may result in

undue media attention that could make jury selection more difficult. See Gannett Co. v.

DePasquale, 443 U.S. 368 (1979); Chandler v. Florida, 449 U.S. 560 (1981); Sheppard v.

Maxwell, 384 U.S. 333 (1966). The Discovery Material should remain confidential under this

Court’s protective order to avoid embarrassment for those persons who may never be charged.




                                                  4
      Case: 1:21-cr-00123-JRA Doc #: 25 Filed: 03/23/21 5 of 5. PageID #: 125




II.    CONCLUSION

       Accordingly, pursuant to Federal Rule of Criminal Procedure 16(d)(1), that applies to all

discovery materials, including all Jencks and Giglio materials and exhibits, and that prohibits any

member of the Defense Teams from disseminating any and all such materials to any other person

or entity without complying with the terms of the protective order. Undersigned counsel has

conferred with counsel for Kenneth Johnson and John Hopkins, who do not oppose this motion.

                                                     Respectfully submitted,

                                                     BRIDGET M. BRENNAN
                                                     Acting United States Attorney

                                             By:      /s/ Justin Seabury Gould
                                                     Justin Seabury Gould (OH: 0084584)
                                                     Megan R. Miller (OH: 0085522)
                                                     Assistant U.S. Attorneys
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3869/3855
                                                     Justin.Gould@usdoj.gov
                                                     Megan.R.Miller@usdoj.gov




                                                5
